Citation Nr: 9913895	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  92-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to October 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
1989, the RO denied the claim of entitlement to service 
connection for PTSD.  The veteran was informed of the 
decision the same month.  In January 1991, the veteran 
submitted a statement disagreeing with the denial of service 
connection for PTSD.  In February 1991, an statement of the 
case was mailed to the veteran which included the issue of 
entitlement to service connection for PTSD.  In March 1991, a 
VA Form 9 was received which included arguments pertaining to 
the claim of entitlement to service connection for PTSD.  On 
a decision dated in July 1993, the Board noted that the 
veteran was denied service connection for PTSD in November 
1989 and that the veteran did not timely appeal the denial of 
service connection.  The Board further found, however, that 
evidence submitted subsequent to the November 1989 rating 
decision, which included diagnoses of PTSD was new and 
material and the veteran had successfully reopened his claim 
on that issue.  The Board then remanded the claim for 
stressor verification and for a PTSD examination.  The issue 
on appeal was remanded by the Board again in January 1997 in 
order to verify stressors.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the issue on appeal was before the Board in 
January 1997.  At that time, the RO was instructed, in 
pertinent part, to contact the veteran with a request to 
provide additional information regarding his claimed in-
service stressors.  The RO was also directed to review the 
entire claims file and prepare a summary of the stressors 
evidenced by the record.  The summary of the stressors 
prepared by the RO was to be sent to the appropriate service 
organization for verification.  The Board directed the RO to 
prepare and send the stressor summary for attempted 
verification "regardless of whether any additional 
information is obtained from the veteran."  

On a supplemental statement of the case dated in January 
1999, the RO noted that they had sent letters dated in June 
1997, September 1997 and November 1998 requesting additional 
information.  The RO reported that as the veteran had failed 
to respond to requests to provide additional information on 
his stressors, the RO did not further develop the veteran's 
claim as it would be "fruitless."  The Board notes the 
veteran's current address is unknown.  

The Board finds the issue on appeal must be remanded in order 
to comply with the January 1997 remand which directed the RO 
to prepare a list of stressors and attempt to verify them 
without regard to whether the veteran submitted additional 
information.  The Board noted in its January 1997 remand that 
the veteran testified that he had been regularly mortared 
while stationed with the 589th Engineer Battalion Aid Station 
in Vietnam from January 1970 to November 1970.  The Board 
found such stressor should be capable of verification.  The 
RO is advised that the Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the Court.  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should attempt to obtain a 
current address for the veteran.  If a 
current address is obtained, the RO 
should ask the veteran to identify the 
names, addresses, and approximate dates 
of treatment by all health care 
providers, VA or private, inpatient or 
outpatient, who may possess additional 
records pertinent to his claim for 
service connection for PTSD since 
separation from service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  If a current address is obtained, the 
RO should request the veteran to submit, 
in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

3.  After the above development is 
completed and regardless of whether the 
veteran submitted a new stressor 
statement, the RO must review the claims 
file and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  



This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be submitted to the 
U. S. Armed Service Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be informed of the units 
which the veteran was attached to while 
serving in Vietnam.  

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  


5.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 4, the veteran 
should be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined the veteran, in order 
to determine whether the veteran has PTSD 
and its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated in this regard.  

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination in paragraph (4) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  


The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


